                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                   )
                                                            )
                                                            )     NO. 3:13-cr-00048
 v.                                                         )
                                                            )     JUDGE RICHARDSON
                                                            )
 CHARLES WARD, JR.                                          )


                                        MEMORANDUM OPINION

        Pending before the Court is Defendant’s renewed Motion for Compassionate Release (Doc.

No. 63, “Motion”),1 whereby Defendant seeks a reduction of his 262-month sentence and

immediate release from the custody of the Bureau of Prisons (“BOP”), pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Like many other federal inmates in this district and around the country,

Defendant claims that the ongoing COVID-19 pandemic, as applied to his specific situation

(namely, his being nearly 64 years old and his particular health profile), satisfies the requirement

of “extraordinary and compelling reasons” necessary for this Court to grant “compassionate

release” under Section 3582(c)(1)(A)(i), and that compassionate release is otherwise appropriate

in his case. The Government has filed a response in opposition (Doc. No. 69, “Response”), arguing

that the motion is not yet cognizable by this Court, that Defendant has not shown as required

“extraordinary and compelling reasons” for compassionate release or that he is not a danger to the


         1
            A motion under Section 3582(c)(1)(A) is actually a motion for a reduction in sentence, including but not
limited to reductions that would result in the defendant-movant’s immediate release. The grant of a motion for sentence
reduction under Section 3582(c)(1)(A) would not necessarily result in the defendant’s immediate release. United
States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *7 (D. Utah Feb. 18, 2020). Nevertheless, such
motions generally are known as ones for “compassionate release.” Id. at n.2 (“In this order, the court uses the phrase
‘compassionate release’ and ‘sentence modification’ interchangeably, which is consistent with how other courts have
used the terms.”); United States v. McDonald, No. 94-CR-20256-1, 2020 WL 3166741, at *1 (W.D. Tenn. June 8,
2020). This reflects the fact they typically do seek immediate release rather than a mere reduction in sentence that
would result in an earlier release someday but not immediately.




      Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 1 of 18 PageID #: 1190
safety of other persons, and that other applicable considerations counsel strongly against

compassionate release. (Doc. No. 69). Defendant has filed a reply (Doc. No. 74) to the

Government’s response.

                                PROCEDURAL BACKGROUND

        On March 6, 2013, Defendant was charged in a one-count Indictment charging possession

of a firearm subsequent to a felony conviction, in violation of 18 U.S.C. § 922(g)(1) and 924. (Doc.

No. 1). Defendant was found guilty by a jury on December 10, 2013. As the Government

accurately describes the summary of proof at trial contained in the Presentence Investigation

Report regarding the incident of possession constituting the offense:

       Specifically, [Defendant] lifted his shirt to show a loaded gun to a man during a
       confrontation. When this man retrieved another person who yelled at [Defendant],
       [Defendant] pulled out the gun and pointed it at both of them. When law
       enforcement arrived, [Defendant], who was walking down the street, threw a loaded
       Bryco 9 mm pistol to the ground.

(Doc. No. 69 at 2) (citation omitted). As described by the Sixth Circuit when it later confirmed his

conviction and sentence:

       The district court calculated the advisory guidelines range as 262 to 327 months of
       imprisonment based on a total offense level of 34 and a criminal history category
       of VI; [Defendant] qualified as an armed career criminal under 18 U.S.C. § 924(e)
       and USSG § 4B1.4. After considering the sentencing factors under 18 U.S.C. §
       3553(a) and argument from counsel, the district court sentenced [Defendant] to 262
       months of imprisonment, at the bottom of the guidelines range.

(Doc. No. 60 at 1) (information copy of Sixth Circuit order affirming conviction and sentence,

Sixth Circuit Case No. 14-5308). In affirming this sentence, the Sixth Circuit noted:

       The district court’s comments at sentencing demonstrate that it considered the
       relevant statutory sentencing factors in choosing [Defendant’s] sentence. The
       district court acknowledged [Defendant’s] arguments that his age and health issues
       warranted a downward variance but explained that a downward variance was not
       warranted due to [Defendant’s] extensive criminal history. Instead, the district court
       concluded that those considerations warranted a sentence at the low end of the
       guidelines range. The record does not demonstrate any error with respect to the




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 2 of 18 PageID #: 1191
         procedural or substantive reasonableness of [Defendant’s] sentence.

Id. at 3.

       The instant Motion followed. As of now, the Government indicates, Defendant has served

only 95 of the 262 months of his sentence. (Doc. No. 69 at 20). In response, Defendant notes that

his sentence to be served would be only 223 months if he ultimately receives full credit for good

time served, as he presently appears on track to do. (Doc. No. 74 at 6-7). In terms of percentage

of sentenced served to date, therefore, Defendant is at approximately 36 or 43 percent, respectively.

                     LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”

       Under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1) First Step Act of

2018, P.L. 115-391, 132 Stat. 5239,2 the district court may under certain circumstances grant a

defendant’s motion for compassionate release if what the Court will call the “exhaustion

requirements” have been satisfied—i.e., “[either] the defendant has fully exhausted all

administrative rights to appeal a failure of [BOP] to bring a motion [for compassionate release] on

the defendant’s behalf or [there has been a] lapse of 30 days since the receipt of such a request [for

BOP to file such a motion] by the warden of the defendant’s facility, whichever is earlier.”

         Once it properly can act on a motion brought under 18 U.S.C. § 3582(c)(1)(A), the district

court can reduce a sentence under that provision (for any defendant younger than 70 years old)3



         2
             That paragraph of Section 603 provides:

          (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
         RELEASE.—Section 3582 of title 18, United States Code, is amended—
                  (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
         of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
         all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier . . .”
         3
          This subparagraph provides an alternative ground for relief for defendants who are at least 70 years of age.
See 18 U.S.C. § 3582(c)(1)(A). It is inapplicable here, however, because Defendant is only 63.




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 3 of 18 PageID #: 1192
only if it finds extraordinary and compelling reasons to do so. See 18 U.S.C. § 3582(c)(1)(A)(i).

The defendant bears the burden of showing that “extraordinary and compelling reasons” exist to

justify release under the statute. United States v. Hayward, No. CR 17-20515, 2020 WL 3265358,

at *1 (E.D. Mich. June 17, 2020). And the Court does not write on a clean slate in considering

what qualifies as “extraordinary and compelling reasons.”

        Congress tasked the Sentencing Commission with promulgating “general policy statements

regarding . . . the appropriate use of . . . the sentence modification provisions set forth in [section]

3582(c) of title 18. . . .” 28 U.S.C. § 994(a)(2)(C). Congress directed the Sentencing Commission,

in promulgating these policy statements, to “describe what should be considered extraordinary and

compelling reasons for sentence reduction, including criteria to be applied and a list of specific

examples.” 28 U.S.C. § 994(t). In response to these congressional instructions, the Sentencing

Commission promulgated U.S.S.G. § 1B1.13, and its application note, which collectively comprise

the policy statement(s).

          Practitioners of federal criminal law are accustomed to treating the Sentencing

Commission’s policy statements as advisory only (especially in the aftermath of United States v.

Booker, 543 U.S. 220 (2005)). They are exactly that in the context of a defendant’s original

sentencing—but not in the context of a motion under Section 3582(c)(1)(A). In the latter context,

they are by statute mandatory, inasmuch as Congress has prohibited courts from granting a

sentencing reduction unless “such a reduction is consistent with applicable policy statements

issued by” the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).4


          4
            In Booker, the Supreme Court found unconstitutional (i.e., violative of the Sixth Amendment) Congress’s
directive that the Sentencing Guidelines are generally what was referred to as “mandatory,” meaning that sentence
generally had to be imposed within the guideline range calculated using the Sentencing Guidelines. To say the least,
this limited Congress’s ability to make anything about the Sentencing Guidelines mandatory in the context of an
original sentencing. But such limitations do not exists in the context of a motion for sentence reduction under Section
3582(c)(1)(A), wherein the Sixth Amendment concerns driving the Booker decision are entirely absent.




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 4 of 18 PageID #: 1193
             Together, U.S.S.G. § 1B1.13 and its application note do two things that are relevant here.

First, they define, in Application Note 1, “extraordinary and compelling circumstances” to apply

in (and only in) situations falling within one or more of five separate and particular categories,

which the Court discusses below. See U.S.S.G. § 1B1.13 n.1(A)(i)-(ii), (B), (C) & (D).5 Second,

they prescribe additional requirements for obtaining a sentence reduction where the defendant does

meet the threshold requirement of “extraordinary and compelling circumstances.”6 Specifically,

for a defendant not yet 70 years old (such as Defendant), the court may reduce a sentence if (1)

extraordinary and compelling reasons warrant a reduction, and (2) the defendant is not a danger to

the safety of any other person or to the community, and (3) the reduction is consistent with the

policy statement. See U.S.S.G. § 1B1.13(1)(A), (2) and (3). The Application Note indicates the

third requirement may be redundant of the first two, inasmuch as it states that “any reduction made

. . . for the reasons set forth in subdivisions (1) and (2) [i.e., U.S.S.G. § 1B1.13(1) & (2)] is

consistent with this policy statement.” Id. at n.5.7

         If the court does find these (two or three depending on how one looks at it) requirements

satisfied, the defendant has met the basic eligibility for compassionate release. But even then, the

Court does not automatically or necessarily grant the motion for a reduction; instead, it may, after

considering the factors set forth in 18 U.S.C. § 3553(a), reduce the term of imprisonment (and may


         5
           The Application Note also contains various other instructions for considering whether extraordinary and
compelling circumstances exist. Such instructions need not be discussed here, as the Court herein resolves the Motion
without reference to whether Defendant has established “extraordinary and compelling reasons” in any event.

         6
            It is important to note that these other requirements—being, after all, requirements—are mandatory. That
is to say, a defendant is not eligible for compassionate release merely because there are “extraordinary and compelling
reasons” within the meaning of Application Note 1(A).
         7
           Like many redundancies, this one may seem odd due to its apparent unnecessariness. But it seems motivated
by the valid desire to ensure that the Sentencing Commission’s criteria for a sentencing reduction expressly both: (a)
included the congressional requirement, discussed below, that any reduction be “consistent with applicable policy
statements issued by” the Sentencing Commission; and (b) clarified that the required consistency involved nothing
more than satisfaction of U.S.S.G. § 1B1.13(1) & (2).




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 5 of 18 PageID #: 1194
impose a term of probation or supervised release that does not exceed the unserved portion of the

original term of imprisonment). See 18 U.S.C. § 3582(c)(1)(A).

        The (familiar) sentencing factors set forth in Section 3553(a) include:

               (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;

               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and
                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;

               (3) the kinds of sentences available;

               (4) the kinds of sentence and the sentencing range established for—
                       (A) the applicable category of offense committed by the applicable
                       category of defendant as set forth in the . . .
                               i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                               ii) [in effect at the time of sentencing]

               (5) any pertinent policy statement—
                       A) issued by the Sentencing Commission pursuant to section
                       994(a)(2) of title 28, United States Code; and
                       B) [and in effect at the time of sentencing]

               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

           Relevant to factor number (5), as discussed above, the Sentencing Commission has

issued a binding policy statement regarding reduction of a term of imprisonment under Section

3582(c)(1)(A). See U.S.S.G. § 1B1.13. As further mentioned above, Application Note 1 to

U.S.S.G. § 1B1.13 speaks to what constitutes “extraordinary and compelling reasons,” identifying




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 6 of 18 PageID #: 1195
five categories of situations where such reasons may be found to exist. Two of the five involve the

defendant’s medical condition, i.e.: (i) the defendant is suffering from a terminal illness; or (ii) the

defendant is suffering from a serious physical or medical condition, or serious functional or

cognitive impairment, or deteriorating physical or mental health due to the ageing process, that

substantially diminishes the defendant’s ability to provide self-care within the environment of a

correctional facility and from which he is not expected to recover. See U.S.S.G. § 1B1.13 n.1(A).

The next two categories relate to defendants over 65 and defendants with particular grave family

circumstances, respectively; they are not applicable to the instant Motion.

      As for the last of the five categories, the Application Note describes it as encompassing the

situation where, “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1(D) (emphasis added).

                            THE PARTIES’ RESPECTIVE POSITIONS

       In the Motion, Defendant relies on the extant COVID-19 pandemic, his age, and his

medical history. As Defendant describes it, he

       survived triple-bypass heart surgery and has high-blood pressure. He has also
       suffered from hepatitis C, which damaged his liver. In 2019, he underwent
       chemotherapy for prostrate [sic] cancer. He currently reports having had a great
       deal of blood in his stool since the beginning of 2020. He concludes that his age
       and medical conditions put him at high risk of serious complications from Covid-
       19, and he is at a BOP facility already showing significant spreading of the virus.

(Doc. No. 63 at 1). He claims that this combination constitutes “extraordinary and compelling

reasons.” He concedes that USP Atlanta has not reported skyrocketing numbers of COVID-19

cases, (Doc. No. 74 at 5), but states that “the virus is in fact presently circulating in USP Atlanta,

meaning that [Defendant] runs a substantial risk of infection and, hence, serious complications.”

(Id. at 5-6). And he speculates that it “is only a matter of time before a facility like USP Atlanta,




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 7 of 18 PageID #: 1196
where the virus is certainly already present, becomes a hot spot for the virus, with cases growing

exponentially.” (Doc. No. 63 at 7).

       The Government argues in response that the Defendant has failed to show extraordinary

and compelling circumstances as required by U.S.S.G. § 1B1.13(1). (Doc. No. 69 at 14-19). In

addition, the Government correctly notes that under U.S.S.G. § 1B1.13(2), “this Court must deny

a sentence reduction unless it determines the defendant ‘is not a danger to the safety of any other

person or to the community.’” (Id. at 19). In the Government’s view, this determination cannot be

made as to Defendant. The Government further suggests that even if such determination could be

made, the Motion should be denied because the factors under Section 3553(a) militate against

granting the Motion.

                                            ANALYSIS

       The stage is thus set for the Court to decide the Motion. The Court will address the

applicable issues in turn: (a) whether Defendant is eligible—or, more precisely, eligible to be

further considered—for compassionate release due to alleged existence of “extraordinary and

compelling reasons” and the alleged absence of a danger to other persons or the community he

would present if released; and, alternatively, if one were to answer this question in the affirmative,

(b) whether, upon further consideration (i.e., consideration of the factors set forth in 18 U.S.C. §

3553(a)), the Motion should be granted.

       I.      EXHAUSTION REQUIREMENTS

       In an opinion issued not long ago, the undersigned concluded that a district court cannot

disregard the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A)(i). See United States v.

Edwards, No. 3:13-CR-00012-1, 2020 WL 1987288, at *11 (M.D. Tenn. Apr. 27, 2020). And in

an opinion issued thereafter, the Sixth Circuit confirmed that a district court may not disregard the




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 8 of 18 PageID #: 1197
exhaustion requirement. See United States v. Alam, -- F. App’x --, No. 20-1298, 2020 WL 2845694

(6th Cir. June 2, 2020). Accordingly, any request for compassionate release made to a district court

is premature until a “defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A)(i).

       In the present case, after reviewing multiple briefs, the Court concludes that in asserting

his satisfaction of the exhaustion requirements, Defendant at this point really relies exclusively on

a request for compassionate release dated on or about March 1, 2020 (Doc. No. 74-1), and not the

below-referenced alleged April 1 request. It appears that on April 27 (or perhaps April 29), 2020,

a BOP “staff member” gave the following “disposition” of this request: “Additional information

needed for consideration of compassionate release. [N]ot eligible for home confinement. Refer to

PS 5050.50.” (Doc. No. 74-1 at 2).

       The Government does not address this particular request, but rather addresses only

Defendant’s alternative claim that he made a request for compassionate release on April 1, 2020.

But it is clear what the Government’s position would be as to the March 1 request: it is insufficient

because it fails to comply with BOP’s policy number 5050.50 and 28 C.F.R. § 571.61, which

collectively set forth BOP’s requirements for a defendant’s making of a request for compassionate

release. And it is true that Defendant’s March 1 request does not comply with those requirements

because it does not specify any circumstances justifying compassionate release or provide any

proposed release plans. The Government’s position is not frivolous; for example, courts have held

that a defendant is required to exhaust every particular claimed extraordinary and compelling

reason by presenting the factual basis for the compassionate-release request to the warden. See,




   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 9 of 18 PageID #: 1198
e.g., United States v. Baye, No. 3:12-CR-00115-RCJ, 2020 WL 2857500, at *5 (D. Nev. June 2,

2020); see also id. (“There is accordingly no other interpretation [of Section 3582(c)(1)(A) in

conjunction with 28 C.F.R. § 571.61 et. seq.] but that a defendant must present each basis for relief

to the warden prior to presenting it to a court.”); (Doc. No. 69 at 11). On the other hand, as

Defendant correctly notes, “[t]he compassionate-release statute does not direct a prisoner to satisfy

any provision of the Code of Federal Regulations.” (Doc. No. 74). Indeed, as written, Section

3582(c)(1)(A) certainly leaves open the possibility that a general, non-specific request is sufficient.

Ultimately, in the absence of controlling precedent binding on this Court, the Court will not reject

Defendant’s request as insufficient. It will deem Defendant to have made a sufficient request—a

request that BOP received more than 30 days ago. Thus, the exhaustion requirements are satisfied,

and the Court may consider the Motion.

       II.     EXTRAORDINARY AND COMPELLING REASONS

       In addressing the merits, the Court first must determine whether “extraordinary and

compelling reasons” exist for Defendant’s compassionate release under the standards set forth by

U.S.S.G. § 1B1.13 and its application note. Defendant bears the burden to show that extraordinary

and compelling reasons exist warranting his release. United States v. Shabudin, No. 11-CR-00664-

JSW-1, --- F. Supp. 3d ----, 2020 WL 2464751, at *3 (N.D. Cal. May 12, 2020); United States v.

Crouch, No. 5:19-CR-00029-TBR, 2020 WL 1963781, at *3 (W.D. Ky. Apr. 23, 2020)

(“[Defendant’s] circumstances do not meet the burden of extraordinary and compelling.”).

       In the instant case, Defendant relies upon five underlying circumstances that he claims,

when combined with the COVID-19 pandemic, constitute extraordinary and compelling reasons:

(1) his age, (2) heart disease, (3) high blood pressure, (4) liver damage, and (5) large quantities of

blood in his stool for which he assertedly cannot get treatment. (Doc. No. 63 at 10-11); see also




  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 10 of 18 PageID #: 1199
id. at 5-6 (“Under Note 1(A), the Court should find that [Defendant’s] age and medical conditions,

combined with the Covid-19 pandemic, constitute extraordinary and compelling reasons for

compassionate release.”). Such assertions, as often is the case on compassionate release motions,

asks the Court to put itself in the difficult position of making medical assessments it is simply not

qualified to make. Where the Court must do so it will, relying on its best interpretation of

information that is of record in the case. But so doing is unnecessary in this case because Defendant

is not eligible for compassionate release, even if the Court were to find that his age and medical

profile constitute extraordinary and compelling reasons, because he poses a danger to other persons

or the community.

       III.    DANGER TO THE SAFETY OF ANY OTHER PERSON OR THE
               COMMUNITY.

       As noted above, Defendant can be eligible for compassionate release, such that the Court

proceeds to an analysis of the factors under 18 U.S.C. § 3553(a) only if he is not a danger to other

persons or the community. See U.S.S.G. § 1B1.13. “[T]he defendant has the burden of proof on

the issue of his lack of danger to others and the community.” See United States v. Rodriguez, No.

3:95CR772, 2020 WL 3260711, at *1 (N.D. Ohio June 13, 2020). The Court finds that Defendant

has not met that burden.

       The Court does not presume this merely because Defendant is currently incarcerated for a

serious offense. The inquiry is more comprehensive than that, involving most significantly a

review of Defendant’s entire criminal history. As the Government puts it:

               [Defendant’s] criminal record is substantial. He showed no signs of an
       attempt to live a non-criminal life in four decades, committing violent crime after
       violent crime. As the Sentencing Court concluded, “it’s an understatement to say
       that [Defendant] has not had respect for the law. He’s easily qualified as an armed
       career criminal. Just punishment is really an aggregation of all this.” The Court
       found that [Defendant’s] sentencing guidelines called for an imprisonment term
       between 262 – 327 months. The Court found that “there certainly has not been
       success” regarding deterrence in [Defendant’s] past. and that, “[g]iven the


  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 11 of 18 PageID #: 1200
       extensive and unrelenting criminal conduct, it would be defensible to sentence
       [Defendant] at some point in the advisory guideline range other than the bottom.”
       Ultimately, the Court determined that due to the age at which the guidelines will
       place [Defendant] at release, the bottom end of the guidelines was sufficient but not
       greater than necessary.

               Because [Defendant’s] crimes are laid out succinctly within the PSR, they
       will not be repeated and re-described here. Of significance is that [Defendant] never
       showed any sign of leading a non-criminal life in four decades. The amount of
       violent convictions [Defendant] has and the consistency at which he committed
       them is remarkable. His record shows no gap in crime in four decades. As his
       criminal record demonstrates, there have been multiple instances where he was
       arrested for several open cases in the system at the same time. He continually picked
       up new arrests both while awaiting trial in other cases, while under court
       supervision, and even while on escape from a prison sentence he was supposed to
       be serving. He had multiple cases going on in the criminal justice system at the
       same time. There is perhaps no better single indicator of a person’s criminality then
       the fact that he continues to commit crimes even while out on bail or under the
       court’s supervision for either probation or parole. Remarkably, [Defendant] even
       did so while he was supposed to be in prison. He was last sentenced to ten years’
       custody in 2007 for a 2006 Robbery incident before this incident, which included
       the threat of violence to two individuals.

(Doc. No. 69 at 19-20) (citations omitted). The Government’s overview is accurate, with the caveat

that it is unclear why Defendant was, at the time of the instant offense, not incarcerated in

connection with the 2006 robbery; presumably this was the result of parole but the PSR does not

say. But it is clear that Defendant committed armed robbery on July 19, 1983 after escaping from

custody on July 4, 1983. Defendant has been sentenced on 20 different occasions as an adult, over

the course of 41 years. Even for a four-decade period, the number is unusually high, especially

given how much time Defendant was incarcerated during this period. And, as the Government

notes, many of the convictions are for violent offenses and/or otherwise serious offenses.

Moreover, the Government rightly focuses on Defendant’s demonstrated inability to comply with

conditions of release; this characteristic is crucial because it is precisely the absence of compliance

with conditions of release that eviscerates the protections put in place to protect society against the

danger presented by Defendant. Equally concerning is the fact that apparently, little time elapses




  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 12 of 18 PageID #: 1201
between release from one conviction and arrest on the next charge. And although many of the

convictions, violations and sentences are old, there is a distinct pattern that continued unabated

until he was arrested in connection with this case less than eight years ago.

         With this background, the Court cannot conclude that Defendant would not be a danger to

other persons or the community if released given his recidivism as to serious crimes and his history

of non-compliance with conditions of release (and escape). To prevail on this issue, Defendant

needs a good (or at the very least not bad) record in this regard. And, unfortunately, Defendant’s

record is poor indeed.

         None of this is to diminish the significance of Defendant’s reported rehabilitation efforts

(and successes) while incarcerated.8 These are commendable and well may be rewarded in other

ways: personal growth and fulfillment; earning maximum credit for good time served; and earning

certain inmate privileges not extended to other inmates. But the Court cannot say that Defendant’s

good behavior in the controlled environment of prison for eight years means that the great danger

he posed to other persons for approximately four decades has disappeared and would not manifest

itself if Defendant were released. This is so even when his rehabilitation progress is combined with

his advancing age. It is true that age (almost) 64 is associated statistically with a reduced risk of

recidivism. But so is age 56 by all accounts (albeit presumably to a lesser degree),9 and Defendant


         8
           As Defendant describes it, without dispute from the Government, “He has finally earned his GED, he earns
positive work reviews, and he is considered a ‘model’ prisoner and a ‘mentor’ for younger inmates. He has received
no disciplinary actions.” (Doc. No. 63 at 12).
         9
           For example, the re-arrest rate (which over a large statistical sample surely serves as a good proxy for re-
offending rate) for violent offenders in the age category of “older than 50” was reported in recent years to be 60.4
percent, whereas in the next lowest age category (51-50) it was 36.4 percent. United States Sentencing Commission,
Recidivism Among Federal Violent Offenders (Jan. 2019) at 16, available at https://www.ussc.gov/research/research-
reports/recidivism-among-federal-violent-offenders. Notably, the statistics reflect recidivism among federal convicts
who have prior violent convictions somewhere in their past but whose instant offense of conviction was not for a
violent crime. See id. at 5. The Court perceives that Defendant fits into this category of convicts inasmuch as his
instant offense of conviction was for mere illegal possession of a weapon, irrespective of the fact that he clearly
threatened violence in connection with the possession at issue. In any event, very similar percentages for these two




  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 13 of 18 PageID #: 1202
committed the instant offense despite being (within a month of) that age. Ultimately, Defendant’s

rehabilitation and age are not enough for the Court to say that Defendant has met his burden to

show that he would not be a danger if released.

         It is also significant that Defendant’s release plan does not suggest that it would help reduce

Defendant’s risk of danger to others or the community. His plan is to reside with his son, who is a

convicted felon on release (presumably parole) from a ten-year sentence. This is an arrangement

that would raise the risk of recidivism—a reality reflected by the standard condition of supervised

release (imposed on Defendant in this case) that the defendant not associate with any felon absent

the probation officer’s approval.

         IV.       SECTION 3353(a) FACTORS

         Although Defendant does not qualify for compassionate release, irrespective of how the

Section 3553(a) factors apply to him, the Court will note several of the Section 3553(a) factors

that cut against compassionate release for him.

         The history and characteristics of the Defendant. As suggested above, Defendant’s

criminal history cuts very heavily against him. This is offset, but only somewhat, by apparent

rehabilitation and his advancing age.

         For the same reason and to the same extent, the need to protect the public from further

crimes of the defendant also cuts against Defendant.

         The need to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor




age categories were reported for federal convicts whose instant offense of conviction was for a violent offense. See
id. at 26. In addition, the re-arrest rate for all male offenders in the age category 50 to 59 (29.2 percent) was relatively
recently reported to be much lower than for all other age categories except age 60 and older (17.2 percent). See United
States Sentencing Commission, The Effects of Aging on Recidivism Among Federal Offenders (Dec. 2017), at 24,
available at https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-federal-offenders.



   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 14 of 18 PageID #: 1203
of compassionate release for Defendant. The focus in this case plainly is on the need for medical

care. Typically, in original sentencings, the “need to provide the defendant . . . with needed medical

care” relates to the Court’s recommendations to BOP as to what medical treatment should be

considered and where the sentence should be served. In the instant context, though, it is fairly

construed to refer more generally to the need to assess whether Defendant’s medical condition can

be adequately safeguarded in a BOP facility. Defendant claims that the answer is no, pointing to

the risk of COVID-19 infection at the facility where he is incarcerated and to his medical condition,

which he says renders him especially vulnerable to bad outcomes should he become infected.

         The Court will not act like it knows the extent to which Defendant’s chances of infection

would be lower if he is released than if he stays in BOP custody, or how much more likely a bad

outcome upon infection would be for him as opposed to someone with a more typical medical

profile. As matter of sheer epistemology, the undersigned cannot and does not know such things;

this is true despite publicly available information from medical experts and public health officials,

inasmuch as they do not always agree with one another on issues related to COVID-19 and

inasmuch as they seem to have reversed themselves on numerous issues over time.10 In short,

information and opinions regarding the prevalence of, effect of, and optimal countermeasures to

COVID-19 have been and remain in constant flux, and it would be folly for the Court to rely

blindly on any particular opinion or factual assertion merely because it comes from a purportedly

knowledgeable or reputable source.




          10
             It seems clear to the undersigned that certain public health authorities, public health officials, and other
public officials over time have equivocated regarding, or even starkly changed, their views concerning one or more
of numerous issues, including but not limited to: whether COVID-19 can be transmitted person to person; whether
persons should avoid crowds and/or otherwise alter their daily regimen due to the presence of COVID-19 in the United
States; the likely death toll and mortality rate from COVID-19; whether masks/face coverings should be worn; and
the extent to which COVID-19 may be transmitted via contact with inanimate surfaces.



   Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 15 of 18 PageID #: 1204
        Having said that, the Court is willing to accept that Defendant is at substantial risk of

COVID-19 infection at USP Atlanta, even though a severe outbreak apparently has not yet

occurred there. The Court is also willing to accept that Defendant’s age and medical conditions

make him prone to relatively bad outcomes in case of infection.

        But that does not mean that these circumstances ultimately support compassionate release.

For one thing, the Court would merely be speculating as to the extent of the risk of infection at

USP Atlanta and as to the likelihood of a bad outcome upon inspection. For another thing, to say

the least, it is not like there in no substantial risk of infection outside of BOP custody. For example,

in Davidson County, Tennessee (where Defendant proposes to reside if released), the Tennessee

Department of Health reports a total of 8,062 “confirmed or probable” cases of COVID-19 as of

June 24, 2020. See https://www.tn.gov/content/tn/health/cedep/ncov/data.html (last accessed June

24, 2020). And it is a matter of public record that the infection rate is hardly plummeting at present;

quite the contrary. And as is also a matter of public record (and undeniable truth in the

undersigned’s personal experience), these cases have accrued despite substantial steps to keep the

infection rate down. So there is no good basis to believe that Defendant’s release is likely in

actuality—not just theory—to reduce his risk of infection from COVID-19.

        Defendant also has failed to show that he actually, not just theoretically, will fare better

outside of BOP custody if he were to be infected with COVID-19. For example, the Court cannot

conclude he would receive better medical care to combat a COVID-19 infection outside of BOP

custody. As for Defendant’s underling medical conditions upon which he relies, likewise, the

Court cannot conclude that they would be better managed outside of BOP custody.

        As the Government aptly notes:

        The release plan in his submission to this Court fails to include any information
        regarding how he will obtain medical care for his ailments outside of prison and




  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 16 of 18 PageID #: 1205
       how he would pay for it . . .. Without it, release would run antithetical to the
       compassionate release law, which is designed to ensure the health of individuals.
       [Defendant] has neither shown a plan nor means to obtain medical care. Without a
       plan or means to obtain one, release could result in a shorter and unhealthy life.

(Doc. No. 69 at 18).
       The need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct also cuts against Defendant. In the Court’s

view, there is little doubt that the amended sentence Defendant now seeks would result in a very

disparately low sentence compared to defendants convicted of (relatively) similar conduct with

similar criminal history. As noted above, Defendant has served 95 months but has either 128 or

167 months (depending on whether good-time credit is factored in) left to serve. This fact may

weigh against his release. See United States v. Kincaid, -- F. App’x --, 2020 WL 2521303, at *1-2

(6th Cir. May 18, 2020) (holding that it is appropriate for district courts to consider the percentage

of the overall sentence left to be served when addressing compassionate release motions). As the

Court views it, this fact raises the possibility of a major unwarranted sentence disparity. After all,

Defendant’s sentence was at the bottom of the guideline range. And even though it was imposed

under a non-mandatory (i.e., post-Booker) guideline range, the Court can and here does perceive

that a revised sentence so far below the guideline range poses a major risk of sentencing disparity

versus more healthy offenders who otherwise are similarly situated. Given the very high guideline

range, an amended sentence of roughly 95 months would indeed be unusually low for this kind of

crime by a (career) offender in Criminal History Category VI. Even if Defendant’s sentence

reduction could be deemed “warranted” based on “extraordinary and compelling reasons” arising

from his health profile, it would be unwarranted for healthy similarly situated inmates to serve at




  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 17 of 18 PageID #: 1206
least a decade more than Defendant merely because (perhaps to their great credit)11 they are

healthy. For these reasons, the Court finds that granting compassionate release would result in a

sentence that runs afoul of this sentencing factor.

                                                 CONCLUSION

         Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here, given that if released, Defendant would present a danger to other persons or the community.

Alternatively, even if compassionate release were potentially available, it would be inappropriate,

considering the Section 3553(a) factors.

         For these reasons, the Motion (Doc. No. 63) is DENIED.



                                                                _______________________________
                                                                ELI RICHARDSON
                                                                UNITED STATES DISTRICT JUDGE




         11
            It seems undeniable that there is a connection between good health and laudable, prudent lifestyle choices.
Thus, such good choices can help explain the relative good health even of individuals who have made poor choices in
different spheres that have landed them in prison. Notably, the Court does not mean to imply here in any way that
Defendant’s health issues are a result of any choices he has made or is his fault in any way.




  Case 3:13-cr-00048 Document 75 Filed 06/25/20 Page 18 of 18 PageID #: 1207
